Case 9:21-mj-08055-BER Document 1 Entered on FLSD Docket 02/15/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                        21-8055-BER
                             CASE NO. ______________________

                                                                                        TM
 IN RE:
                                                                            Feb 15, 2021
 SEALED CRIMINAL COMPLAINT
 __________________________________/
                                                                                          West Palm Beach

                                      MOTION TO SEAL

        NOW COMES the United States of America, by and through its undersigned attorney,

 respectfully requests that the Criminal Complaint, Affidavit and supporting documentation, with

 the exception of a copy of the Arrest Warrant to be provided to the U.S. Marshal’s Service and

 law enforcement agent whose name is noted on the Arrest Warrant, relative to the above-

 captioned matter, be SEALED until the arrest of the defendant or until further order of this

 Court. The defendant is the target of an on-going investigation and early release of the Criminal

 Complaint and related documents would compromise the investigation and could lead those

 involved in the crime to elude law enforcement.

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY


                                             By:     s/Mark Dispoto
                                                     Mark Dispoto
                                                     Assistant United States Attorney
                                                     Court ID No. A5501143
                                                     500 S. Australian Avenue,
                                                     West Palm Beach, FL 33401
                                                     (561) 209-1032 Office
                                                     Mark.Dispoto@usdoj.gov
